 1   LONGYEAR, O’DEA & LAVRA, LLP
     John A. Lavra, CSB No.: 114533
 2   Amanda L. McDermott, CSB No.: 253651
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorneys for Defendants County of Sacramento,
     Sacramento County Sheriff’s Department,
 6   Scott R. Jones, Jarrod Hopeck,
     Jeffrey Wilson
 7
     LAW OFFICE OF MARK E. MERIN
 8   Mark E. Merin (CSB No. 043849)
     Paul H. Masuhara (CSB No. 289805
 9   1010 F St Ste 300
     Sacramento, CA 95814
10   Phone: (916) 443-6911
     Fax: (916) 447-8336
11   Email: mark@markmerin.com
12   Attorneys for Plaintiff Mayco M. Rodrique
13
                                   UNITED STATES DISTRICT COURT
14
                                  EASTERN DISTRICT OF CALIFORNIA
15
16
     MAYCO M. RODRIQUE,             )                       Case No.: 2:17-CV-02698-WBS-EFB
17                                  )
                  Plaintiff,        )                       STIPULATION FOR DISMISSAL OF
18                                  )                       ENTIRE ACTION WITH PREJUDICE;
          vs.                       )
19                                  )                       [PROPOSED] ORDER
     COUNTY OF SACRAMENTO,          )
20   SACRAMENTO COUNTY SHERIFF’S    )                       [Fed. R. Civ. P. 41]
     DEPARTMENT, SCOTT R. JONES,    )
21   JARROD HOPECK, JEFFREY WILSON, )
     and DOE 3 to 20,               )                         Complaint Filed:     12/28/2017
22                                  )                         Trial Date:          6/30/2020
                  Defendants.       )
23
24           IT IS HEREBY STIPULATED and agreed by and between Plaintiff MAYCO

25   MENENDE RODRIQUE and Defendants COUNTY OF SACRAMENTO, SACRAMENTO

26   COUNTY SHERIFF’S DEPARTMENT, SCOTT R. JONES, JARROD HOPECK, and

27   JEFFREY WILSON, by and through their attorneys of record, that this action be dismissed in its

28   entirety with prejudice, pursuant to Fed. R. Civ. P. 41(a).



     Stipulation for Dismissal of Entire Action with Prejudice; [Proposed] Order                Page 1
 1            IT IS FURTHER STIPULATED that each party is to bear their own fees and costs,

 2   including all attorneys’ fees.

 3
 4   Dated: April 24, 2019                           LONGYEAR, O’DEA & LAVRA, LLP
 5
                                              By: /s/ Amanda L. McDermott
 6                                                JOHN A. LAVRA
                                                  AMANDA L. MCDERMOTT
 7                                                Attorneys for Defendants
 8
 9   Dated: April 24, 2019                           LAW OFFICES OF MARK E. MERIN
10
                                              By: /s/ Mark E. Merin
11                                                   (as authorized on April 24, 2019)
                                                     MARK E. MERIN
12                                                   PAUL H. MASUHARA
                                                     Attorneys for Plaintiff
13
14
15
                                                      ORDER
16
              The parties having so stipulated and agreed, IT IS HEREBY ORDERED:
17
              The Complaint and all claims of Plaintiff Mayco M. Rodrique against Defendants County
18
     of Sacramento, Sacramento County Sheriff’s Department, Scott R. Jones, Jarrod Hopeck, and
19
     Jeffrey Wilson are dismissed with prejudice. Each side to bear their own attorneys’ fees and
20
     costs.
21
     Dated: April 25, 2019
22
23
24
25
26
27
28



     Stipulation for Dismissal of Entire Action with Prejudice; [Proposed] Order               Page 2
